Citation Nr: 1211112	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-09 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for residuals of a left wrist fracture.  


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1983 to June 1989.  He had subsequent service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In July 2010, the Board remanded the case for additional development and it now returns for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the July 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The Veteran's residuals of a left wrist fracture is manifested by pain, stiffness, popping, and tenderness with flare-ups and 70 degrees of dorsiflexion, without ankylosis or X-ray evidence of arthritis. 


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for residuals of a left wrist fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5215 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In this case, a letter relevant to the Veteran's underlying service connection claim was sent to him in May 2007, prior to the issuance of the November 2007 rating decision on appeal.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining supporting evidence.  Such letter also complied with Dingess/Hartman, supra, by discussing the downstream disability rating and effective date elements of the claim.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his left wrist disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his left wrist disability was granted and an initial rating was assigned in the November 2007 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  In this regard, the Board notes that documentation contained in the claims file reflects that the Social Security Administration  (SSA) granted the Veteran's claim for disability benefits.  However, he has not indicated, and the record does not otherwise show, that his left wrist disability was the basis of his SSA disability claim.  In this regard, the SSA decision reflects that the Veteran was rendered unemployable by nonservice-connected right shoulder impairment and posttraumatic stress disorder (PTSD).  Therefore, it is not necessary to request records from SSA. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant").   

Additionally, the Veteran was afforded a VA examination in January 2011 in conjunction with the claim on appeal.  The Veteran has not alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected left wrist disability as it includes an interview with the Veteran, a review of the record, and a full physical examination with diagnostic testing, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

In July 2010, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, VA and private treatment records have been obtained and the Veteran was afforded a VA examination in January 2011 so as to determine the current nature and severity of his left wrist disability in accordance with the July 2010 remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the July 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   

Here, the Veteran contends that his left wrist disability is more severe than the currently assigned evaluation under Diagnostic Code 5299-5215.  Here, the Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. 
§ 4.27.  In this case, Diagnostic Code 5299 is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.

Under Diagnostic Code 5215, a 10 percent rating, the maximum rating, is warranted when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  38 U.S.C.A. § 4.71a, Diagnostic Code 5215.

Under Diagnostic Code 5214, a 30 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the major wrist; a 20 percent evaluation is warranted for the minor wrist.  A 40 percent disability evaluation is contemplated for ankylosis of the major wrist in any other position, except favorable; a 30 percent evaluation is warranted for the minor wrist.  A 50 percent rating is assigned for ankylosis of the major wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation; a 40 percent evaluation is warranted for the minor wrist.  38 U.S.C.A. § 4.71a, Diagnostic Code 5214.

Pursuant to Diagnostic Code 5003, arthritis established by x- ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the wrist is considered a major joint.  See 38 C.F.R. § 4.45.

Normal range of motion for the wrist is 70 degrees of dorsiflexion (extension); 80 degrees of palmar flexion; 45 degrees of ulnar deviation; and 20 degrees of radial deviation.  See 38 C.F.R. § 4.71a, Plate I.

In this case, the medical evidence consists of private and VA treatment records, and a VA examination performed in January 2011.  Treatment records reflect complaints of wrist pain without objective findings.

Additionally, the Veteran was examined by VA in January 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination.  His medical and employment history were noted.  The examiner indicated the date of onset for the current disability was in 1986.  The Veteran was noted to have fractured his wrist in service.  In the left wrist, there was pain and stiffness noted, but no deformity, giving way, instability, weakness or incoordination.  The Veteran did report popping in the left wrist, but denied episodes of dislocation or subluxation, locking or effusion.  Flare-ups were noted to occur one to two times per month, with a duration of hours and mild severity.  The examiner noted the flare-ups usually occurred while the Veteran was driving.  However, he could still deliver mail, but could not lift heavy objects.  

Objective physical examination revealed no crepitation or limitation of motion of the left wrist.  Range of motion testing of the left wrist revealed dorsiflexion of 0-70, palmar flexion of 0-80, radial deviation of 0-30, and ulnar deviation of 0-45.  The examiner observed that the Veteran had tenderness in the medial wrist on internal flexion and in the lateral wrist on lateral flexion, but did not indicate additional limitation of motion of the left wrist following repetitive motion.  There was no evidence of joint ankylosis.  The examiner diagnosed tenosynovitis of the wrist.  

Based on a review of the foregoing, the Board finds that an initial 10 percent rating, but no higher, is warranted.  As explained above, 38 C.F.R. § 4.59 provides that painful joints, due to healed injury, warrant at least the minimum compensable rating for the joint.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

In this case, the Board finds that the Veteran is competent to report experiencing pain, stiffness, popping, and tenderness with flare-ups in his left wrist throughout the appellate period.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2).

Furthermore, the Board finds that the Veteran's descriptions of his left wrist pain are credible.  In this regard, such are substantiated by the findings at the January 2011 VA examination where the examiner specifically noted the Veteran's complaints of pain, stiffness, popping, and tenderness with flare-ups occurring one to two times per month.  

Therefore, as the Veteran's reports of left wrist pain throughout the pendency of his appeal are both competent and credible, a 10 percent rating is warranted under Diagnostic Code 5215.  See Burton, supra; see also 38 C.F.R. § 4.59.  However, the Board finds that an initial rating in excess of 10 percent is not warranted.  

Specifically, as stated above, under Diagnostic Code 5215, the highest rating level allowed based solely upon range of motion for the wrist is 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  For a greater possible rating, the wrist must present with ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  The Veteran's VA and private treatment records present no evidence of ankylosis in the left wrist at any point during this appeal.  The Board notes for the record that ankylosis is defined as the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)). 

With regard to arthritis, the Board notes that the October 2010 x-rays do not indicate the Veteran currently suffers from arthritis in the left wrist.  In fact, the examiner specifically determined the left wrist was "unremarkable."  Consequently, a separate 10 percent rating for arthritis is not warranted.  See 38 C.F.R. § 4.45.

The Board has also considered whether separate ratings are warranted for any associated conditions such as limitation of motion of the fingers under 38 C.F.R. 
§ 4.71a, DCs 5228, 5229 and 5230.  However, the evidence of record does not support the assignment of such a separate rating.  In this regard, there is no evidence of any limitation of motion of the fingers related to the Veteran's wrist disabilities that would warrant such a rating.  In fact, the Veteran is currently receiving compensation for a left finger laceration, which is unrelated to the residuals of his left wrist fracture.  

The Board has also considered whether staged ratings under Fenderson are appropriate for the Veteran's service-connected wrist disability; however, the Board finds that the symptomatology has been stable throughout the entire appeal.  Therefore, assigning staged ratings for such disabilities is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left wrist disability with the analogous criteria found in the rating schedule.  The Board finds that the Veteran's left wrist symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his left wrist disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Because the threshold test of that first factor is met, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, supra.  The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the record reflects that, at the time of his June 2007 VA examination, the Veteran was employed full-time as a mail carrier.  At his January 2011 VA examination, he was working part-time; however, there were no significant effects on his employment as a result of his left wrist disability.  Moreover, the SSA decision reflects that the Veteran was rendered unemployable by nonservice-connected right shoulder impairment and PTSD.  Consequently, the Board finds that a claim for TDIU was not raised by the Veteran or reasonably raised by the record and, therefore, further consideration of such is not necessary.

In sum, the Board finds that an initial 10 percent rating, but no higher, is warranted for the Veteran's left wrist disability.  In denying a higher initial rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial 10 percent rating, but no higher, for residuals of a left wrist fracture is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


